United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.M., Appellant
and
U.S. POSTAL SERVICE, BURLINGTON
STATION, Knoxville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1521
Issued: March 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 12, 2009 appellant filed a timely appeal from a merit decision of the Office of
Workers’ Compensation Programs’ finalized on April 13, 2009. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that a July 5, 2005
wage-earning capacity decision that reduced his compensation to zero should be modified.
On appeal, appellant alleged that he was not working at the time the Office issued the
July 5, 2005 decision; that the Office had accepted a recurrence of disability on November 17,
2005; and that he had been paid compensation from June 24 to November 17, 2005. He also
alleged that no wage-earning capacity decision had been issued after his return to work in
November 2005.

FACTUAL HISTORY
On April 2, 2002 appellant, then a 52-year-old rural letter carrier, sustained an
employment-related right shoulder impingement syndrome and sustained a similar injury on
January 12, 2004 when he stopped work. The cases were administratively doubled and on
March 9, 2004 he was granted a schedule award for a six percent loss of use of the right upper
extremity, for 18.72 weeks, to run from March 4 to July 13, 2003. Appellant returned to
modified duty on June 21, 2004.
On June 2, 2005 the Office ascertained that appellant was performing a permanent,
modified position that began on June 21, 2004. By decision dated July 5, 2005, it determined
that his employment as a modified rural carrier, effective June 21, 2004, fairly and reasonably
represented his wage-earning capacity. The Office found that, as appellant’s actual earnings met
or exceeded the current wages of the job held when injured, his compensation was reduced to
zero. Under a separate claim, on July 7, 2005 appellant filed a claim for wage loss beginning
June 24, 2005 due to the withdrawal of his light-duty position.1 On November 19, 2005 the
Office paid him compensation for the period June 24 through October 29, 2005 under the instant
claim and he was placed on the periodic rolls. Appellant returned to full-time modified duty on
November 18, 2005 at the hours of 5:00 a.m. to 1:30 p.m.2
An April 4 and 5, 2007 functional capacity evaluation (FCE) demonstrated that appellant
could not perform the job requirements of the regular rural letter carrier position but could
perform sedentary or light duty, concluding that he could remain in his current sedentary job
indefinitely. In an April 12, 2007 treatment note, Dr. E. Michael Holt, a Board-certified
orthopedic surgeon, advised that he agreed with the FCE findings and advised that appellant
should continue his sedentary position. In a May 5, 2007, Dr. George R. Baddour, Jr., Boardcertified in orthopedic surgery, advised that appellant had permanent restrictions with lifting
limited to 30 pounds at waist level and 10 pounds overhead.
In July 2007, the employing establishment offered appellant a modified rural carrier
position with duties of stamping PARS return to sender letters for eight hours daily, effective
July 31, 2007. The physical requirements were described as full use of both hands, ability to
move upper body extremities including twisting and walking less than five minutes at a time for
less than one hour per day. The work hours were from 10:30 a.m. to 7:00 p.m. On August 3,
2007 appellant stated, “I do not refuse nor do I accept the above job offer pending outcome of
my doctor’s opinion and review by the USDOL/OWCP.” By letter dated September 21, 2007,
the employing establishment informed the Office that appellant had not worked since August 3,
2007 when the new job offer was made. The new job was made for the needs of the service and
merely changed the work hours, noting that the duties and salary would remain the same.

1

Appellant filed the claim under Office file number xxxxxx353, accepted for aggravation of osteoarthritis of both
knees.
2

The modified rural carrier position was described as sedentary work only, hand stamping letters and flats, no
lifting greater than 40 pounds and no lifting overhead greater than 10 pounds.

2

On November 20, 2007 appellant filed a Form CA-7 claim for compensation beginning
August 7, 2007 and continuing. In an October 24, 2007 report, Dr. Douglas K. Hembree, an
internist, advised that appellant had reported the proposed shift change. He stated that, because
appellant was a diabetic and had other problems dealing with sleep apnea, peripheral neuropathy,
B-12 deficiency and mixed hyperlipidemia, he felt the change would cause “an adverse and
disruptive impact” on his health. Appellant also submitted statements from three coworkers who
advised that he was a great help to them in performing their duties and an August 6, 2007
statement in which Thomas P. Trent, Sr., a coworker, advised that on Monday August 6, 2007 he
witnessed a discussion between appellant and his supervisor, Tim Dison, who told appellant that
he had to either accept or decline the job offer or be put off work.
On December 18, 2007 the Office informed appellant that the evidence submitted was
insufficient to support temporary total disability and advised him of the elements needed to
modify a wage-earning capacity determination. In an Office telephone memorandum dated
December 26, 2006, he stated that his job duties would not have changed with the new offer,
only the hours and this was made in retaliation for him working as a union representative and
filing an Equal Employment Opportunity Commission claim. In a January 14, 2008 letter,
appellant asserted that there was no justification for the new job offer other than reprisal and that
it was not in accordance with his work limitations. He attached an August 7, 2007 statement in
which Randy Vaughan, a coworker, discussed his disagreement with the management at the
employing establishment.
By decision dated March 4, 2008, the Office denied modification of the July 5, 2005
wage-earning capacity decision. In correspondence dated September 2 and 15, 2008, the
employing establishment informed the Office that the July 2007 job offer merely changed
appellant’s hours and not his duties, which he had performed for a long period to time, noting
that his hours were changed to accommodate supervision and that the position was still available
to appellant. On April 13, 2009 the Office reissued the March 4, 2008 decision.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.3 Office procedures provide that the Office can
make a retroactive wage-earning capacity determination if the claimant worked in the position
for at least 60 days, the position fairly and reasonably represented his or her wage-earning
capacity and the work stoppage did not occur because of any change in his injury-related
condition affecting the ability to work.4
The procedures further provide that, “[i]f a formal loss of wage-earning capacity decision
has been issued, the rating should be left in place unless the claimant requests resumption of
3

Katherine T. Kreger, 55 ECAB 633 (2004).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment, Determining Wage-Earning Capacity,
Chapter 2.814.7(a) (July 1997); Selden H. Swartz, 55 ECAB 272 (2004).

3

compensation for total wage loss. In this instance, the [claims examiner] will need to evaluate
the request according to the customary criteria for modifying a formal loss of wage-earning
capacity.”5 Once the wage-earning capacity of an injured employee is determined, a
modification of such determination is not warranted unless there is a material change in the
nature and extent of the injury-related condition, the employee has been retrained or otherwise
vocationally rehabilitated or the original determination was, in fact, erroneous.6 The burden of
proof is on the party attempting to show a modification of the wage-earning capacity
determination.7
In addition, Chapter 2.814.11 of the procedure manual contains provisions regarding the
modification of a formal loss of wage-earning capacity. The relevant part provides that a formal
loss of wage-earning capacity will be modified when: (1) the original rating was in error; (2) the
claimant’s medical condition has changed; or (3) the claimant has been vocationally
rehabilitated. Office procedures further provide that the party seeking modification of a formal
loss of wage-earning capacity decision has the burden to prove that one of these criteria has been
met. If the Office is seeking modification, it must establish that the original rating was in error,
that the injury-related condition has improved or that the claimant has been vocationally
rehabilitated.8
ANALYSIS
Applicable case law and Office procedures require that once a formal wage-earning
capacity decision is in place, a modification of such determination is not warranted unless there
is a material change in the nature and extent of the injury-related condition, the employee has
been retrained or otherwise vocationally rehabilitated or the original determination was, in fact,
erroneous.9 The burden of proof is on the party attempting to show a modification of the wageearning capacity determination.10
The Board finds that appellant did not submit sufficient evidence to show that the
Office’s July 5, 2005 wage-earning capacity determination was erroneous.11 While appellant
noted on appeal that he was not working on July 5, 2005, he did not file a claim for
compensation until July 7, 2005 and received disability compensation for this work stoppage
until he returned to work. Furthermore, there is no evidence of record that the decision was in
error or that he was retrained or otherwise vocationally rehabilitated.
5

Federal (FECA) Procedure Manual, supra note 4, Chapter 2.814.9(a) (December 1995).

6

Stanley B. Plotkin, 51 ECAB 700 (2000).

7

Id.

8

See Federal (FECA) Procedure Manual, supra note 4, Chapter 2.814.11 (June 1996).

9

Stanley B. Plotkin, supra note 6.

10

Id.

11

Katherine T. Kreger, supra note 3; Sharon C. Clement, 55 ECAB 552 (2004); Federal (FECA) Procedure
Manual, supra note 4.

4

The Board further finds that the medical evidence submitted is insufficient to show that
there was a material change in the nature and extent of the injury-related condition. The Office
accepted that appellant sustained injuries to his right shoulder under this claim and under
separate claims aggravation of osteoarthritis of both knees and an Achilles tendon rupture. The
medical evidence includes an FCE dated April 4 and 5, 2007 that advised that he could remain in
his current job indefinitely and on April 12, 2007 Dr. Holt advised that he agreed with the FCE.
While Dr. Baddour advised on May 5, 2007 that appellant could not lift greater than 30 pounds
on November 9, 2004 he advised that appellant could lift 40 pounds and the November 18, 2005
job offer comported with these restrictions and the duties of the position were described as
sedentary. He did not explain why he was changing the weight restriction or whether this was
due to a worsening on an accepted condition. Appellant performed the position for a number of
years; the July 2007 job offer was also for a sedentary position; and the employing establishment
explained that his job duties and salary had not changed, merely his hours and that this was for
the needs of the service and accommodate supervision. Dr. Hembree stated that the change in
hours would have an adverse and disruptive impact on appellant’s health because he was a
diabetic and had other problems dealing with sleep apnea, peripheral neuropathy, B-12
deficiency and mixed hyperlipidemia. He, however, did not mention any of appellant’s accepted
conditions. The Board finds that, as none of the report establishes a worsening of appellant’s
injury-related condition, the medical evidence is insufficient to establish that the July 5, 2005
wage-earning capacity decision should be modified.12 The Office, therefore, properly denied
modification of the July 5, 2005 wage-earning capacity determination.13
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that a July 5,
2005 wage-earning capacity decision that reduced his compensation to zero should be modified.

12

See Darletha Coleman, 55 ECAB 143 (2003).

13

T.M., 60 ECAB ____ (Docket No. 08-975, issued February 6, 2009).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs finalized on April 13, 2009 is affirmed.
Issued: March 2, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

